Citation Nr: 1758238	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  06-36 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for a neurocognitive disorder and psychotic disorder due to a traumatic brain injury (TBI) prior to August 25, 2015.

2.  Entitlement to an extraschedular rating in excess of 10 percent for degenerative disk disease (DDD) of the cervical spine from August 28, 2003 to March 11, 1009, and in excess of 20 percent from March 12, 2009, to October 14, 2015, for DDD of the cervical spine.

3.  Entitlement to a rating in excess of 30 percent for DDD of the cervical spine beginning October 15, 2015, to include an earlier effective date for the grant of the 30 percent disability rating.

4.  Entitlement to an effective date prior to August 28, 2003 for the grant of service connection for DDD of the cervical spine.



5.  Entitlement to an effective date earlier than August 25, 2015, for the grant of SMC based on housebound criteria.

6.  Entitlement to an effective date prior to February 20, 2009 for the grant of total disability rating for compensation based on individual unemployability (TDIU).

7.  Entitlement to an extraschedular TDIU prior to August 28, 2003, to include Special Monthly Compensation (SMC) based on housebound criteria.

8.  Entitlement to an effective date prior to February 20, 2009 for the grant of basic eligibility to Dependents' Educational Assistance (DEA).

9.  Entitlement to an extraschedular evaluation for service-connected fibromyositis of the knees and wrists prior to August 28, 2003. 

10.  Entitlement to an extraschedular evaluation for service-connected lumbar spine disability prior to August 28, 2003. 


REPRESENTATION

Appellant represented by:	John F. Cameron, Jr., Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1989 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Procedural History of TBI Disability

In a November 2015 rating decision, the RO granted service connection for residuals of a TBI, to include psychotic disorder, and assigned a 50 percent rating effective August 14, 2001.  Beginning August 25, 2015, the Veteran was awarded a total 100 percent schedular rating for his TBI disability.  The Veteran subsequently appealed the 50 percent rating for the period prior to August 25, 2015.  As such, because the Veteran has been granted the maximum, total rating for his TBI disability beginning August 25, 2015, the Board will only consider whether a rating in excess of 50 percent is warranted from August 14, 2001 to August 24, 2015.

Procedural History Cervical Spine Disability

The procedural history of the Veteran's cervical spine disability is extensive.  Specifically, the Veteran was initially granted service connection for DDD of the cervical spine in a March 2013 Board decision.  An April 2013 rating decision implemented the Board's grant of service connection and the RO assigned a 10 percent rating effective August 28, 2003 and assigned a 20 percent rating effective March 12, 2009.  The Veteran filed a Notice of Disagreement (NOD) in June 2013 with ratings and effective dates assigned.  

Following a substantive appeal, the Board denied an initial disability rating in excess of 10 percent for DDD of the cervical spine for the period prior to March 12, 2009, and denied a rating in excess of 20 percent for the period since March 12, 2009.  The Board also remanded the issue of entitlement to an earlier effective date for the grant of service connection for the cervical spine disability to allow the RO to issue a Statement of the Case (SOC).

The Veteran appealed the part of the Board's decision to deny increased ratings for the cervical spine disability to the United States Court of Appeals for Veterans Claims (Court).  In a December 2016 Memorandum Decision, the Court indicated that the Board had failed to consider whether higher ratings were warranted to allow the Board to discuss the collective impact of the Veteran's service-connected disabilities in determining whether extraschedular consideration was warranted for
his cervical spine condition.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  Those issues are therefore before the Board for further consideration.

Regarding the claim for an earlier effective date for the grant of service connection for the cervical spine disability, the RO issues a SOC in December 2015.  The Veteran filed a timely substantive appeal in January 2016; as such, this issue is also properly before the Board for adjudication. 

Other Procedural Issues

The Board notes that the RO issues a Supplemental Statement of the Case in November 2015, which denied a compensable rating for left ear hearing loss.  The SSOC indicated that the Board had previously remanded the issue in January 2011.  The Board finds that the November 2015 was issued in error as the Board had previously denied the claim in a March 2013 decision.  As such, this issue has already been adjudicated by the Board and is no longer on appeal.

The issues of (1) entitlement to an extraschedular TDIU prior to August 28, 2003, to include SMC; (2) entitlement to an extraschedular evaluation for service-connected fibromyositis of the knees and wrists prior to August 28, 2003; and (3) entitlement to an extraschedular evaluation for service-connected lumbar spine disability prior to August 28, 2003 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period from August 14, 2001, to August 24, 2015, the Veteran's neurocognitive disorder and psychotic disorder due to a TBI was manifested by total occupational and social impairment.

2.  The Veteran's cervical spine disability is not manifested by unfavorable ankylosis of the entire cervical spine and/or incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician having a total duration of at least four weeks during the past twelve months.

3.  The October 15, 2015 VA examination report is the first evidence that demonstrates forward flexion of the cervical spine limited to 15 degrees or less.

4.  An unappealed March 1996 rating decision denied service connection for a neck disability, and it became final. 

5.  After the March 1996 rating decision, the first communication from the Veteran evidencing an intent to reopen a claim of service connection for a cervical spine disability was received by VA on August 28, 2003.

6.  Extraschedular consideration regarding the Veteran's cervical spine disability is moot for the entire initial rating period on appeal.

7.  Pursuant to the Board's decision herein, the Veteran now meets the schedular requirements for SMC as of August 28, 2003.

8.  Pursuant to the decision herein, the Veteran is in receipt of a 100 percent disability rating from the date he met the schedular rating requirements for SMC, and has been granted an award of SMC based on additional service-connected disabilities (to include the cervical spine disability) independently ratable at 60 percent or more for the same time period; a TDIU claim is moot for the rating period from August 28, 2003.

9.  Pursuant to the Board's decision herein, the Veteran now meets the schedular requirements for DEA as of August 14, 2001.



CONCLUSIONS OF LAW

1.  For the entire initial rating period from August 14, 2001, to August 24, 2015, the criteria for a rating of 100 percent for neurocognitive disorder and psychotic disorder due to a TBI have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, 4.130, Diagnostic Codes 8045, 9411 (2017).

2.  The criteria for a rating in excess of 30 percent for DDD of the cervical spine beginning October 15, 2015, to include an earlier effective date for the grant of the 30 percent disability rating have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 3.400, 4.1, 4.7, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Code 5242 (2017).

3.  The March 1996 rating decision that denied service connection for a neck disability is final.  38 U.S.C. §§ 7105 (c) (2012); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 (2017). 

4.  An effective date prior to August 28, 2003, is not warranted for the award of service connection for a cervical spine disability.  38 U.S.C. §§ 5101, 5100, 7105 (2012); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2017).

5.  Extraschedular rating consideration for degenerative DDD of the cervical spine is rendered moot.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.321 (b).

6.  The criteria for assignment of an effective date of August 28, 2003, for the grant of SMC based on housebound have been met.  38 U.S.C. §§ 5101, 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.400 (2017).

7.  The criteria for assignment of an effective date prior to February 20, 2009, for the grant of a schedular TDIU is dismissed as moot.  38 U.S.C. § 7105 (d)(5) (2012); 38 C.F.R. § 4.16 (a) (2017).
8.  The criteria for assignment of an effective date of August 14, 2001 for the grant of DEA eligibility have been met.  38 U.S.C. §§ 5101, 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Laws and Analysis for TBI Rating

By way of procedural background, in a November 2015 rating decision, the Veteran was initially granted service connection for residuals of a TBI and was assigned a 50 percent rating effective August 14, 2011 (the date the Veteran filed a claim to reopen service connection for schizophrenia).  The RO also granted a 100 percent rating for residuals of a TBI beginning August 25, 2015.  The Veteran filed a Notice of Disagreement (NOD) in April 2016 and indicated that a higher rating in excess of 50 percent was warranted for the period prior to August 25, 2015, in the alternative, the Veteran asked for an earlier effective date for the grant of the 100 percent rating.  Essentially, these arguments are requesting the same outcome (i.e., a rating in excess of 50 percent from August 14, 2001, to August 24, 2015).

The criteria for evaluating a TBI are set forth in Diagnostic Code 8045.  That Diagnostic Code provides rating criteria for three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

In this case, because there are diagnoses of a mental disorder (i.e., psychotic disorder due to a mental condition), the Board will rate the TBI residual symptoms pertaining to emotional/behavioral dysfunction under the General Rating Formula for Mental Disorders.  The Board also notes that the Veteran's 50 percent and 100 percent ratings for his disability have been awarded under the General Rating Formula for Mental Disorders.  See November 2015 rating decision.   In this regard, the evidence shows that the Veteran's primary symptoms associated with his TBI are psychiatric symptoms; as such, the Board will evaluate the Veteran's disability under the General Rating Formula for Mental Disorders.

Under the General Rating Formula for Mental Disorders, a 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id. 

The evidence includes a March 2002 VA mental health examination.  During the evaluation, the Veteran reported "frequent auditory hallucinations" and indicated that he sometimes felt that someone had a remote control and was controlling him through their voices.  He also reported visual hallucinations.  Upon mental status examination, the examiner indicated that the Veteran had paranoid delusions which were persistent in nature as were auditory hallucinations.  Visual hallucinations were occasional.  He denied suicidal and homicidal ideation.  Short-term memory and concentration were noted to be impaired, the Veteran's speech was rapid, and his mood was extremely anxious.   Sleep impairment involved nightmares and his impulse control was noted as impaired.  The examiner indicated that a clinical interview indicated that the Veteran continued to struggle with all of the major symptoms of his diagnosed schizophrenia and those symptoms were noted to be "frequent and severe in nature."  Severe social and occupational impairment due to schizophrenia was noted by the examiner.  Specifically, the examiner noted that the Veteran's frequent and persistent auditory hallucinations and paranoid delusions rendered him ineffective in social and occupational relationships.

The evidence also includes an August 215 VA TBI examination.  The examiner indicated that the objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulted in mild functional impairment.  His judgment, social interaction, orientation, motor activity, and visual spatial orientation were normal.  Subjective symptoms included memory difficulties, difficulty being around others, psychosis, and side effects of medications to treat psychosis.

In an August 2015 VA mental disorders examination, the examiner diagnosed the Veteran with neurocognitive disorder due to a TBI and psychotic disorder due to a mental condition.  During the evaluation, the examiner indicated that the Veteran lost consciousness after a head injury in service.  The Veteran indicated that he started to hear voices while he recovered for initial loss of consciousness, and these symptoms had gradually and insidiously worsened over time, to the point where he had inpatient hospital stay, and subsequent stays to stabilize symptoms.  Specifically, the Veteran reported experiencing audio hallucinations, vivid dreams, and nightmares.  The examiner indicated that the Veteran's mental disorders resulted in total occupational and social impairment.  The examiner also noted that the Veteran's psychosis was a symptom of his TBI and had been associated with the "majority of impairment."  Current symptoms included depressed mood, anxiety,
near-continuous panic or depression affecting the ability to function independently, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, flattened affect, gross impairment in thought processes or communication, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, persistent delusions or hallucinations, and neglect of personal hygiene and appearance.  

Upon review of all evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's psychiatric disorder associated with his TBI resulted in total occupational and social impairment for the initial rating period from August 14, 2001, to August 24, 2015.  As discussed in the psychiatric examinations above, the Veteran has continually experienced auditory and visual hallucinations.  His symptoms have been described by the VA examiners as "severe," "frequent," and he has been found to be ineffective in social and occupational relationships.  Although the RO granted a 100 percent rating based on the August 2015 VA examination, the medical evidence demonstrates that the Veteran's symptoms used to award the 100 percent disability rating were present throughout the initial rating period, to include during the March 2002 VA examination.

For these reasons, and resolving any reasonable doubt in the Veteran's favor, the Board finds that a rating of 100 percent rating for neurocognitive disorder and psychotic disorder due to a TBI is warranted for the entire initial rating period from August 14, 2001, to August 24, 2015.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Additionally, and as noted above, physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are to be rated separately. 

In this case, in addition to the Veteran's neurocognitive disorder and psychotic disorder, the Veteran has not been found to have other TBI symptoms.  The Board acknowledges that during the August 2015 VA psychiatric examination, the examiner cited to a December 2012 report from Dr. P. G., where it was noted that the Veteran reported that he developed headaches soon after the in-service TBI.  He indicated that the headaches occurred two to three times a week and were "sharp and throbbing."  The headaches were also noted to be totally disabling and the Veteran reported that he had spent time in bed until relief was obtained.  

Despite the Veteran's reports of headaches after the in-service head injury, the remaining evidence of record does not show that the Veteran has headaches that are due to his TBI disability.  In this regard, the August 2015 VA TBI examination report indicated that the Veteran did not have any other physical findings other than an asymptomatic scar.  Subjective symptoms were not noted to include headaches, and the examiner stated that the Veteran had a mental disorder, but no indication was made by the examiner that the Veteran had residual TBI headaches.  Moreover, although the Veteran reported during the December 2012 report from Dr. P. G. that he had headaches soon after the TBI, the medical evidence does not indicate any diagnosis of headaches during most of the appeal period.  For example, in a March 2002 VA general examination, the Veteran reported joint pain, back pain, tinnitus, and impaired hearing, but did not report any headache symptoms.  More recently, the Veteran has specifically denied having headaches.  See e. g., VA treatment records dated in March 2014 (Veteran denied headaches); see also March 2015 VA treatment record (Veteran denied frequent headaches).  

Moreover, in an August 2001 statement from Dr. J. S., the Veteran's headaches were noted to be related to his fibromyositis and chronic fatigue. 

For these reasons, the Board finds that a separate compensable rating for headaches is not warranted.  

Laws and Analysis for Cervical Spine Disability Ratings

In an August 2015 decision, the Board denied a rating in excess of 10 percent for DDD of the cervical spine for the period prior to March 12, 2009, and denied a rating in excess of 20 percent for the period beginning March 12, 2009.  Although the issues were appealed to the Court, the appeal was limited to the decision by the Board that denied entitlement to referral for extraschedular consideration for a cervical spine disorder.  As such, the issues regarding a schedular rating in excess of 10 and 20 percent are not before the Board for consideration.

Nonetheless, in a November 2015 rating decision, during the pendency of the appeal, the RO increased to a 30 percent the schedular rating for the Veteran's cervical spine disability beginning October 15, 2015.  In April 2016, the Veteran appealed the rating and effective date assigned for the 30 percent rating.  As such, the Board will consider whether a rating in excess of 30 percent is warranted for the Veteran's cervical spine disability, to include whether an earlier effective date prior to October 15, 2015 for the 30 percent evaluation is warranted.  

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness. Diagnostic codes 5235-5243 are included under the General Rating Formula.  Under the General Rating Formula, the following ratings are either currently assigned or available: 100 percent for unfavorable ankylosis of the entire spine; 40 percent  for unfavorable ankylosis of the entire cervical spine; 30 percent for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

Upon review of the evidence of record, the Board finds that a rating in excess of 30 percent is not warranted for the appeal period beginning October 15, 2015.  In an October 2015 VA cervical spine examination, the examiner indicated that the Veteran had forward flexion limited to 10 degrees, but no ankylosis of the spine was noted.  There were also no radicular signs or symptoms associated with the spine disability.  Further, the examiner indicated that the Veteran had not had any episodes of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.

The remaining evidence of record does not show that the Veteran's cervical spine has been manifested by ankylosis.  Accordingly, a rating in excess of 30 percent for the cervical spine disability is not warranted.  

With respect to whether the 30 percent rating should be assigned prior to October 15, 2015, the Board finds that it was not shown until the October 2015 VA examination that there was flexion of the cervical spine limited to less than 15 degrees as to warrant a 30 percent rating.  In a March 2009 VA examination, the Veteran reported that his neck pain had progressively worsened, especially with range of motion, since 1993, and that he had a catching sensation in the neck and weekly flare-ups that were productive of further restriction on motion.  Examination revealed head position to be normal with no abnormal spinal curvatures or cervical spine ankylosis.  Notably, range of motion of the cervical spine was limited to 24 degrees in flexion.  In a September 2014 VA treatment record, the Veteran's neck had intact range of motion and no tenderness.  In March 2014 and March 2015 VA treatment records, the Veteran denied neck pain or stiffness.

For these reasons, the Board finds that the October 2015 VA examination was the first evidence showing that the Veteran's cervical spine was limited in flexion to less than 15 degrees, which is the criteria necessary to award the 30 percent rating.  As such, a 30 percent rating may not be assigned prior to October 15, 2015.  38 C.F.R. § 3.400 (2017).




Laws and Analysis for Effective Date of Grant of Service Connection 
For Cervical Spine Disability

The Veteran maintains that he warrants an earlier effective date for the award of service connection for his cervical spine disability.  No specific arguments in support of this contention have been presented. 

In order for benefits to be paid to any individual under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed. 
38 C.F.R. § 3.151 (a) (2017).  A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit." 
38 C.F.R. § 3.1 (p) (2017).  An informal claim is "[a]ny communication or action, indicating an intent to apply for one or more benefits . . . ." 38 C.F.R. § 3.155 (a) (2017).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id. 

The general rule with regard to the effective date to be assigned for an award based on an original claim for VA benefits is that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110 (a) (2012).  See 38 C.F.R. § 3.400. 

Further, 38 C.F.R. § 3.400 (q)(2), provides that the effective date of the grant of service connection after the receipt of new and material evidence following a final disallowance is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.

If a veteran files an application for service connection with VA, and the claim is disallowed, he has the right to appeal the disallowance to the Board.  See, e.g., 
38 U.S.C. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2017).  If he does not initiate an appeal within one year, however, the decision becomes final.  See 
38 C.F.R. §§ 20.302 (a), 20.1103 (2017).  With exceptions not applicable here, any award based on a subsequently filed application for benefits which is reopened based on new and material evidence can be made effective no earlier than the date of the new application.  See 38 U.S.C. §§ 5108, 5110(a); 38 C.F.R. §§ 3.400 (q)(2).

The Veteran was initially denied service connection for a neck disability in a March 1996 rating decision.  The Veteran was notified of the determination that same month.  Although the Veteran filed a NOD in June 1996 as to other issues denied in the March 1996 decision, he did not appeal the denial of the claim for service connection for a neck disorder.   

On August 28, 2003, VA received the Veteran's claim to reopen service connection for a cervical strain.  In a subsequent April 2013 rating decision, the RO implemented the Board's March 2013 decision and granted service connection for a cervical spine disability and assigned a 10 percent disability evaluation, effective August 28, 2003.  The Veteran disagreed with the rating and effective date assigned in a June 2013 statement.

After having carefully reviewed the evidence of record, the Board finds that the evidence does not support entitlement to an effective date earlier than August 28, 2003, for the grant of service connection for the cervical spine disability.  In fact, the Veteran is precluded from obtaining an earlier effective date.  The reasons follow.

In this case, the RO initially denied service connection for a neck disorder in a March 1996 rating decision.  The Veteran did not file a notice of disagreement or new, relevant evidence within one year, and the rating decision became final. 
38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.302.

On August 28, 2003, the Veteran filed a claim to reopen the previously denied claim for service connection for a cervical spine disorder.  In a January 2011 decision and remand, the Board reopened the Veteran's claim and remanded it for further development.  This decision reopened and granted the claim based on new and material evidence under 38 C.F.R. § 3.156 (a); the claim was not reconsidered because of newly obtained service department records.  The Veteran's claim was subsequently granted in a March 2013 Board decision.  An effective date of August 28, 2003, was assigned, which the RO explained was the date the claim to reopen was received.

As noted above, 38 C.F.R. § 3.400 (q)(2), provides that the effective date of the grant of service connection after the receipt of new and material evidence following a final disallowance is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Here, the Veteran has already received an effective date of August 28, 2003, the date of his claim to reopen service connection for a cervical spine strain.  Accordingly, an earlier effective date cannot be awarded under VA regulations. 

For these reasons, entitlement to an effective date earlier than August 28, 2003, for the award of service connection for the cervical spine disability cannot be granted, as there is nothing in the record to provide a basis to award an earlier effective date. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in case where law, as opposed to facts, is dispositive, claim should be denied or appeal terminated because of the absence of legal merit or lack of entitlement under the law).

Laws and Analysis for Extraschedular Consideration 
for the Cervical Spine Disability

The Veteran seeks entitlement to an extraschedular rating for DDD of the cervical spine.  Extraschedular ratings are intended to serve a "gap-filling" function when the veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of the veteran's disabilities are nonetheless inadequately represented.  38 C.F.R. § 3.321 (b)(1).  A grant of TDIU results in the Veteran being deemed to have total unemployability with no "gap" to fill by § 3.321(b), and thus rendering moot the question of extraschedular consideration.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, and pursuant to the Board's decision herein, the Veteran has been granted a 100 percent "total" schedular disability rating for his neurocognitive disorder and psychotic disorder due to a TBI effective August 2001.  Additionally, the Veteran has been granted SMC as of August 28, 2003 for his 100 percent TBI rating, in addition to his other disabilities totaling a combined 60 percent rating (including fibromyositis, rated as 40 percent disabling; lumbar spine disability, rated as 10 percent disabling; cervical spine disability rated as 10 percent disabling; and tinnitus rated as 10 percent disabling).  

In summary, the Veteran has already been granted a 100 percent disability rating for his TBI disability from August 28, 2003, and has been granted an award of SMC based on additional service-connected disabilities independently ratable at 60 percent or more for the same time period.  Therefore, a TDIU claim is moot for the rating period from August 28, 2003 (which is the initial rating date of the Veteran's cervical spine disability).

Therefore, the Board finds that the Veteran's cervical spine disability (to include its combined effects with other service-connected disabilities) has been adequately considered in the separate award of SMC.  Therefore, there is no "gap" to fill by 
§ 3.321(b), and thus rendering the question of extraschedular consideration moot as of August 28, 2003.  See Johnson, 762 F.3d 1365-66. 






SMC, Schedular TDIU, and DEA

The Veteran seeks an effective date prior to February 20, 2009, for the grant of TDIU and DEA eligibility.  He also seeks an effective date earlier than August 25, 2015, for the grant of SMC based on housebound criteria.

The Court held in Bradley v. Peake, 22 Vet. App. 280 (2008), that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 
38 U.S.C. § 1114 (s).  Thus, Bradley made it such that even with the assignment of a total schedular rating, the issue of TDIU was potentially not moot.

In this case, the Board finds that entitlement to SMC should be effective August 28, 2003.  Pursuant to the Board's decision herein, the Veteran is now in receipt of a 100 percent disability rating for residuals of a TBI beginning August 14, 2001.  Further, as of August 28, 2003, the Veteran also had additional disabilities (including fibromyositis, rated as 40 percent disabling; lumbar spine disability, rated as 10 percent disabling; cervical spine disability rated as 10 percent disabling; and tinnitus rated as 10 percent disabling) totaling 60 percent.  As such, SMC is warranted beginning August 28, 2003.

Moreover, the Board finds that a TDIU is moot effective, August 28, 2003, as the Veteran was in receipt of a 100 percent disability rating for his TBI and psychiatric disability and now has been granted an award of SMC based on additional service-connected disabilities independently ratable at 60 percent or more.  As the Veteran has already been awarded SMC and therefore would have no need to establish a TDIU rating in order to qualify for SMC under 38 U.S.C. § 1114 (s), the TDIU claim is moot beginning August 28, 2003.

Regarding the effective date of DEA benefits under 38 U.S.C. Chapter 35, the law provides that basic eligibility exists where the Veteran was discharged from service under conditions other than dishonorable and has a total disability permanent in nature as a result of a service-connected disability.  38 U.S.C.A. § 3501 (a)(1); 
38 C.F.R. §§ 3.807 (a), 21.3021 (2017).  Since eligibility for DEA benefits under
 38 U.S.C. Chapter 35 is predicated on a finding of a total (100 percent) disability rating, the effective date of such eligibility should be August 14, 2001 (the effective date of the 100 percent rating for the Veteran's TBI disability).  Prior to August 14, 2001, the Veteran's service-connected disabilities had a maximum combined evaluation of only 40 percent).  As such, DEA benefits under 38 U.S.C. Chapter 35 should be effective August 14, 2001, but no earlier. 

The issue of an extraschedular TDIU and SMC from August 14, 2001, to August 27, 2003 is addressed in the remand section below.


Laws and Analysis for Extraschedular Ratings for Fibromyositis and Lumbar Spine Disabilities Beginning August 28, 2003

The Veteran also seeks an extraschedular rating in excess of 40 percent for fibromyositis and an extraschedular rating in excess of 10 percent prior to April 29, 2005, and in excess of 20 percent thereafter for his lumbar spine disability.

As noted above, extraschedular ratings are intended to serve a "gap-filling" function when the veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of the veteran's disabilities are nonetheless inadequately represented.  38 C.F.R. § 3.321 (b)(1).  A grant of TDIU results in the Veteran being deemed to have total unemployability with no "gap" to fill by § 3.321(b), and thus rendering the question of extraschedular consideration moot.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, and pursuant to the Board's decision herein, the Veteran has been granted a 100 percent "total" schedular disability rating for his neurocognitive disorder and psychotic disorder due to a TBI effective August 2001.  Additionally, the Veteran has been granted SMC as of August 28, 2003 for his 100 percent TBI rating in addition to his other disabilities totaling a combined 60 percent rating (including fibromyositis, rated as 40 percent disabling; lumbar spine disability, rated as 10 percent disabling; cervical spine disability rated as 10 percent disabling; and tinnitus rated as 10 percent disabling).  

In summary, the Veteran has already been granted a 100 percent disability rating for his TBI disability from August 28, 2003, and has been granted an award of SMC based on additional service-connected disabilities independently ratable at 60 percent or more for the same time period.  Therefore, a TDIU claim is moot for the rating period from August 28, 2003.

Therefore, the Veteran's fibromyositis and lumbar spine disabilities have been adequately considered in the separate award of SMC.  Therefore, there is no "gap" to fill by § 3.321(b), thus rendering the question of extraschedular consideration, to include the combined effects for these disabilities, moot as of August 28, 2003.  See Johnson, 762 F.3d 1365-66. 

As for extraschedular considerations for the period prior to August 28, 2003, the Board is remanding this issue for further development below. 





ORDER

For the entire initial rating period prior from August 14, 2001, to August 24, 2015, a rating of 100 percent for neurocognitive disorder and psychotic disorder due to a TBI is granted. 

A rating in excess of 30 percent for DDD of the cervical spine beginning October 15, 2015, to include an earlier effective date for the grant of the 30 percent disability rating is denied.

An extraschedular rating in excess of 10 percent for DDD of the cervical spine from August 28, 2003, to March 11, 1009, and in excess of 20 percent from March 12, 2009, to October 14, 2015, for DDD of the cervical spine is dismissed as moot.

An effective date prior to August 28, 2003, for the grant of service connection for DDD of the cervical spine is denied.

Effective August 28, 2003, SMC based on the housebound rate is granted. 

A TDIU is moot, effective August 28, 2003.

Effective August 2001, but no earlier, DEA benefits under 38 U.S.C. Chapter 35 are granted.


REMAND

The Board finds that for the rating period from August 14, 2001 to August 27, 2003, the Veteran is now in receipt of a 100 percent rating for his TBI disability; however, he does not have an additional disability or disabilities rated at 60 percent to warrant SMC based on the housebound rate.  Instead, from August 14, 2001 to August 27, 2003, the Veteran has a 100 percent disability rating for his TBI and has an additional combined disability rating of 50 percent due to his fibromyositis, lumbar spine, tinnitus, and hearing loss disability.
The receipt of a 100 percent disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley (holding that a TDIU rating may still form the basis for assignment of special monthly compensation (SMC) under 38 U.S.C. § 1114 (s).

The evidence suggests that the Veteran may have been unemployable due to his service-connected fibromyalgia and spine disability for the rating period from August 14, 2001, to August 27, 2003.  See March 2002 VA General Medical Examination report.  As such, if an extraschedular TDIU is granted for this period, the Veteran could potentially have a total rating for his fibromyositis and spine disabilities and an additional disability of 60 percent or more (i. e., the 100 percent for TBI) therefore warranting SMC.  

Given that the evidence reflects that the Veteran may have experienced difficulty obtaining and maintaining employment due to his fibromyalgia and spine disabilities disability from August 14, 2001 to August 27, 2003, and given that the Board is precluded from awarding extraschedular TDIU in the first instance, on remand the Veteran's claim must be referred to VA's Director, Compensation Service, for extraschedular consideration of a TDIU under 38 C.F.R. § 4.16 (b).
The issues regarding SMC and extraschedular consideration for the fibromyositis and lumbar spine disabilities for the period prior to August 28, 2003 are essentially intertwined with the issue of an extraschedular TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's claim for entitlement to an extraschedular TDIU for the rating period from August 14, 2001, to August 27, 2003, to the Director, Compensation Service, for consideration TDIU under 
38 C.F.R. § 4.16 (b).  A copy of the Director's decision on this claim must be included in the electronic claims file.

The Director is asked to consider whether the Veteran's disabilities (other than his residuals of a TBI) warrant an extraschedular TDIU for the rating period from August 14, 2001 to August 27, 2003.

2.  After completing the above development and any other development deemed necessary, readjudicate the issues for (1) entitlement to an extraschedular TDIU prior to August 28, 2003, to include SMC based on housebound criteria; (2) extraschedular consideration for the fibromyositis disability for the period prior to August 28, 2003; and (3) extraschedular consideration for the lumbar spine disability for the period prior to August 28, 2003.  

If the benefits sought remain denied, provide a supplemental statement of the case to the Veteran and his attorney, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


